GOLDTHWAITE, J.
1. This case will appear sufficiently clear, from a very brief examination. The note was due on' the first day of January, 1840. The omission of the words eight hundred, must have taken place through accident, or by design; but, in either event, the legal construction of the note would be the same, The time of payment, when considered in connexion with the date, divests the note of any uncertainty, and it unquestionably means, what the jury have ascertained to be its meaning by their verdict. It was entirely unnecessary to submit this question to a jury, but the charge given them, contains a proper exposition of the law, as connected with the circumstances of this case.
2. The question raised as to the proof under the plea of non-claim, is of no importance. We can, with difficulty, believe counsel serious, when they urge, that this plea can affect a debt due in January, 1840, and suit brought on it in a less period than six months, after the accruing of the debt. Eighteen months must elapse, before there can be any pretence that the debt is barred. [Aikin’s Digest, 153, s. 6.]
3. We may apply the same remark to the third and fourth assignments of error. No issue was necessary, for the pleas have no semblance of goodness, even if supposed to be drawn with the utmost precision and accuracy, instead of being interposed merely by name. The plaintiff was authorized to treat them as nullities, when applied to his declaration.
If, however, the pleas were good, the neglect to file replications, is not a matter which affects the regularity of the verdict, as decided in Abercrombie v. Moseley, 9 Porter, 145, over-ruling Wheelock v. Fitch.
Let the judgment be affirmed.